ACCEPTED
                                                                                           03-15-00596-CV
                                                                                                   7879540
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    11/18/2015 10:08:28 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                   NO. 03-15-00596-CV

                                                                           FILED IN
                           IN THE COURT OF APPEALS                  3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                        THIRD DISTRICT OF TEXAS, AUSTIN
                                                                   11/18/2015 10:08:28 AM
                                                                      JEFFREY D. KYLE
                                                                            Clerk
                          GRACY WOODS I NURSING HOME

                                           Appellant,

                                               v.

                      MARTHA MAHAN, AS REPRESENTATIVE
                        OF THE ESTATE OF MARY RIVERA

                                           Appellee.


                      ON INTERLOCUTORY APPEAL FROM
             THE 250TH JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS


     APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                          APPELLEE BRIEF


                                                    JACK MODESETT
                                                    STATE BAR NO. 14244337
                                                    WALTER V. WILLIAMS
                                                    STATE BAR NO. 21584800
                                                    MODESETT WILLIAMS, PLLC
                                                    515 CONGRESS AVENUE, SUITE 1650
                                                    AUSTIN, TEXAS 78701
                                                    (512) 472-6097 TELEPHONE
                                                    (512) 481-0130 FACSIMILE

                                                    ATTORNEYS FOR APPELLEE




Appellee’s Unopposed Motion for
Extension of Time To File Appellee Brief                                        Page 1
TO THE HONORABLE COURT OF APPEALS:

         1.    In accordance with TEX. R. APP. P. 10.5(b)(1) Appellee Martha Mahan, as

Representative of the Estate of Mary Rivera brings this unopposed request for an extension of time

to file Appellee’s Brief.

         2.    This motion is Appellee’s first request for extension of time to file its Brief.

         3.    Appellee’s deadline to file its brief is currently November 30, 2015.

         4.    Appellee seeks a 14 day extension. If granted, Appellee’s deadline to file its Brief

would be December 14, 2015.

         5.    Appellee requests the extension due to appellee counsel’s commitments in other

matters, which will affect counsel’s ability to devote a sufficient amount of time to file Appellee’s

Brief.

         6.    Counsel for Appellant does not object to Appellee’s request for a 14 day extension

of time to file Appellee’s Brief.

         7.    Appellee does not seek this extension of time for the sole purpose of delay but so

that justice may be done.




Appellee’s Unopposed Motion for
Extension of Time To File Appellee Brief                                                      Page 2
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellee Martha Mahan, as Representative

of the Estate of Mary Rivera, respectfully requests that this Court grant an additional fourteen days

from November 30, 2015 to December 14, 2015 for Appellee to file its Brief.

                                              Respectfully Submitted,
                                              MODESETT WILLIAMS, PLLC
                                              2202 Lake Austin Boulevard
                                              Austin, Texas 78703
                                              512.472.6097 Telephone
                                              512.481.0130 – Telecopier


                                              By:
                                                Walter V. Williams
                                                Texas Bar No. 21584800
                                                Jack H. Modesett, III
                                                Texas Bar No. 14244337
                                                Attorneys for Plaintiffs



                              CERTIFICATE OF CONFERENCE


       Counsel for Appellee conference with counsel for Appellee concerning this request for a
14 day extension via email on November 12, 2015. Counsel for Appellee does not oppose the
request.




                                              Walter V. Williams




Appellee’s Unopposed Motion for
Extension of Time To File Appellee Brief                                                     Page 3
                                CERTIFICATE OF SERVICE
        Pursuant to rule 9.5 of the Texas Rules of Appellate Procedure, I hereby certify that a true
and correct copy of the foregoing instrument has been filed electronically and delivered
electronically and via facsimile to the following counsel of record on this 18th day of November,
2015:
       Emily Davenport                                       (612) 660-5979
       Reed, Claymon, Meeker & Hargett, PLLC
       5608 Parkcrest Drive, Suite 200
       Austin, Texas 78731
       edavenport@rcmhlaw.com




                                              Walter V. Williams




Appellee’s Unopposed Motion for
Extension of Time To File Appellee Brief                                                    Page 4